              Case 1:20-cv-00189-JSR Document 52 Filed 05/29/20 Page 1 of 4




May 29, 2020                                                                          Terrence J. Wikberg
                                                                               TWikberg@perkinscoie.com
                                                                                     D. +1.202.654.6201
VIA ECF
                                                                                     F. +1.202.654.9149
The Honorable Jed S. Rakoff, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007
         Re:      Carnegie Institution of Washington and M7D Corporation v. Pure Grown
                  Diamonds, Inc., et al., 1:20-cv-00189-JSR; Carnegie Institution of Washington
                  and M7D Corporation v. Fenix Diamonds LLC, 1:20-cv-00200-JSR.
Dear Judge Rakoff:
        Plaintiffs request that Your Honor reject defendants’ attempts to seek discovery of
plaintiffs’ manufacturing processes. Defendants seek discovery that is irrelevant, commercially
sensitive, unduly burdensome and not material to this case.
I.       Plaintiffs’ Allegations Do Not Justify Discovery of its Manufacturing Processes.
        As defendants PGD and 2AT (“PGD”) and Fenix (together, “Defendants”) reluctantly
acknowledge, plaintiffs are not seeking lost profits. This fundamentally distinguishes the
Flexiteek Ams., Inc. v. Plasteak, Inc., 2013 WL 12090042 (S.D. Fla. June 14, 2013) case relied
on by defendants. (PGD Letter at 1; Fenix Letter at 2.) Plaintiffs are requesting damages in the
form of a reasonable royalty, which does not relate to—or warrant discovery into—plaintiffs’
manufacturing processes. See Surefire, LLC v. Jetbeam USA, No. 12CV121-JLS MDD, 2014
WL 1512983, at *2 (S.D. Cal. Apr. 16, 2014) (denying discovery into the origin and manufacture
of plaintiff’s products where such information had no bearing on inter alia reasonable royalties).
        Where courts have allowed such discovery, it is narrowly limited to aspects of the
plaintiff’s process that embodies the asserted patent. See Dentsply Int'l, Inc. v. US Endodontics,
LLC, No. 2:14-CV-00196-JRG, 2016 WL 6088476, at *4 (E.D. Tenn. May 23, 2016).
Defendants’ discovery requests in the case are far broader than the discovery granted in cases
where, unlike here, the processes are relevant. See id.
        PGD’s argument that plaintiffs’ manufacturing processes are relevant to their request for
injunctive relief is similarly flawed. PGD argues that the “lack of commercial activity by the
patentee is a significant factor” when assessing irreparable harm. (PGD Letter at 1.) But
Defendants already know that plaintiffs engage in commercial activity and indeed are a direct
competitor. See ECF No. 45 (Fenix Letter), Ex. A. Nor is the requested discovery justified
because plaintiffs assert infringement by the doctrine of equivalents. The Ferring B.V. v. Barr
Labs., Inc. case cited by PGD is inapposite because that plaintiff conceded that its product did
not practice the patent, and that defendant produced the same product as plaintiff. 2005 WL
437981, at *17 (S.D.N.Y. Feb. 7, 2005). Here, Plaintiffs have drawn no such parallel between its
products and those offered by defendants.


148347065.4
              Case 1:20-cv-00189-JSR Document 52 Filed 05/29/20 Page 2 of 4



The Honorable Jed S. Rakoff
May 29, 2020
Page 2


II.         Plaintiff’s Manufacturing Processes Is Irrelevant to Defendants’ Invalidity Case.
        It is a plaintiff’s prerogative to proffer secondary considerations to overcome a
defendant's prima facie showing that prior art discloses the claimed invention. Prometheus
Labs., Inc. v. Roxane Labs., Inc., 805 F.3d 1092, 1102 (Fed. Cir. 2015). It is nonsensical for
defendants to argue that plaintiffs must allow discovery of their manufacturing processes because
of their purported relevance to secondary considerations. (PGD Letter at 2; Fenix Letter at 2.)
Moreover, the cases cited by defendants fail to support their respective propositions because
none of them suggest it is permissible to discover a plaintiff’s trade secret information. In both
ClassCo, Inc. v. Apple, Inc., 838 F.3d 1214, 1222 (Fed. Cir. 2016) and ArcelorMittal v. AK Steel
Corp., 2019 WL 486886, at *9 (D. Del. Feb. 7, 2019), the courts assessed public information as
evidence of commercial success, as Defendants are welcome to do here.
        Defendants’ enablement argument fails for similar reasons. The enablement requirement
“is met when at the time of filing the application one skilled in the art, having read the
specification, [can] practice the invention without ‘undue experimentation.’” Cephalon, Inc. v.
Watson Pharm., Inc., 707 F.3d 1330, 1336 (Fed. Cir. 2013). The ’078 patent specifies particular
temperature gradients and pressure for manufacturing CVD diamonds. The ’189 patent
prescribes temperatures and pressures for annealing diamonds for improving their clarity. The
patents’ recitation of specific parameters eliminates the possibility of “undue experimentation.”
See Hitkansut LLC v. United States, 130 Fed. Cl. 353, 390 (2017), aff'd, 721 F. App'x 992 (Fed.
Cir. 2018) (finding claims enabled where specification disclosed specific parameters for carrying
out the claimed invention).
        Lastly, Defendants cite Ormco Corp. v. Align Tech to argue the plaintiffs’ manufacturing
processes is relevant to enablement of the patents-in-suit. 498 F.3d 1307 (Fed. Cir. 2007)
Defendants’ reliance however is misplaced. The Court in Ormco found lack of enablement
based on admissions during the inventors’ deposition, not discovery of plaintiffs’ materials. Id.
at 1319. In Ormco, the inventors conceded they had never attempted to implement certain
features claimed in the asserted patent. Id. at 1318. Defendants are free to take third-party
discovery from the inventors, and indeed have already served subpoenas on multiple inventors.
In view of this available evidence, Plaintiffs’ current processes are not relevant.1




        1
         Fenix cites two additional cases in support of its enablement argument: Novo Nordisk
Pharm., Inc. v. Bio-Tech. Gen. Corp., 424 F.3d 1347 (Fed. Cir. 2005) and Cephalon, Inc. v.
Watson Pharm., Inc., 707 F.3d 1330 (Fed. Cir. 2013). Neither involve discovery of a plaintiff’s
manufacturing process. In Novo, the Court examined a publicly available inventor declaration to
assess enablement. 424 F.3d at 1362. In Cephalon, the Court’s enablement analysis rested on
inventor’s testimony. 707 F.3d at 1339, n.10.

148347065
            Case 1:20-cv-00189-JSR Document 52 Filed 05/29/20 Page 3 of 4



The Honorable Jed S. Rakoff
May 29, 2020
Page 3


III.    The Court Should Decline To Revisit Defendants’ Failed Twombly/Iqbal Argument.
        The Court ruled in its May 8 Opinion and Order that plaintiffs’ complaint met the
pleading requirements of Iqbal and Twombly, finding plausible their allegations that “defendants’
diamonds could not be of the type and quality claimed unless produced through infringing
methods.” (See 1:20-cv-00200, Dkt No. 42 at 10-11.) Now, Fenix argues that it should be
allowed to “investigate the accuracy of Plaintiffs’ contentions.” (Fenix at Letter 2.) This is
nothing more than an attempt to rehash a losing argument—only now through the lens of
plaintiff’s products. Fenix further argues that if plaintiffs do not practice the patents-in-suit, then
“plaintiff’s primary theory of infringement is incorrect.” Fenix forgets that it is defendants’
manufacturing processes that are at issue here, not plaintiffs’.
IV.     Plaintiff’s Manufacturing Processes Are a Trade Secret Not Subject to Discovery.
         Contrary to PGD’s assertion, courts do not take lightly the decision to order discovery of
trade secret material and are particularly cautious where the parties are competitors. Gen. Mills,
Inc. v. Standard Brands Inc., No. CIV-1-76-90, 1976 WL 20996, at *1 (E.D. Tenn. Sept. 14,
1976) (“[C]aution should be used in permitting a plant inspection, which will expose [trade]
secrets, when the parties are business competitors.”). Should the Court nevertheless find
plaintiffs must permit discovery of their trade secret manufacturing processes, plaintiffs urge the
Court to limit such discovery to the process parameters in the claim limitations, for example,
temperature and pressure. The Court should not permit broad discovery of plaintiffs’ trade secret
processes. Crawford-El v. Britton, 523 U.S. 574, 598 (1998) (“Rule 26 vests the trial judge with
broad discretion to tailor discovery narrowly and to dictate the sequence of discovery.”)
Additionally, if plaintiffs have done no analysis comparing the patented methods to their
manufacturing processes, they should not be required to undertake such analysis. See Universal
Acupuncture Pain Servs., P.C. v. State Farm Mut. Auto. Ins. Co., No. 01 CIV. 7677, 2002 WL
31309232, at *4 (S.D.N.Y. Oct. 15, 2002) (“It is well-established ... that courts may not compel
the creation of documents to comply with a discovery demand.”).
 V.     Mutual Obligations.
        Despite their insistence that plaintiffs reveal their manufacturing processes, defendants
have - to date - failed to produce the exact information it now seeks from Plaintiffs including
process recipes, control paramters and or any documents showing how their CVD equipment
controls temperature, pressure or any other aspect of their growth processes. Indeed,
Defendants now seek the exact process information that it continues to withhold from the
Plaintiff. This is particularly egregious as Defendants know that their processes have been at
issue in this case from filing. Should the Court set a deadline for plaintiffs to produce
manufacturing process documents, defendants should be required to meet at least the same
deadline to complete production of their process documents.




148347065
            Case 1:20-cv-00189-JSR Document 52 Filed 05/29/20 Page 4 of 4



The Honorable Jed S. Rakoff
May 29, 2020
Page 4


May 29, 2020
                                      PERKINS COIE LLP

                                      By:/s/ Terrence J. Wikberg
                                          Matthew J. Moffa
                                          PERKINS COIE LLP
                                          1155 Avenue of the Americas
                                          22nd Floor
                                          New York, NY 10036-2711
                                          Telephone: (212) 261-6857
                                          Fax: (212) 399-8057
                                          e-mail: MMoffa@PerkinsCoie.com

                                          Terrence J. Wikberg (admitted pro hac vice)
                                          PERKINS COIE LLP
                                          607 14th Street, NW
                                          Washington, DC 20005
                                          Telephone (202) 434-1649
                                          Fax: (202) 654-9149
                                          e-mail: Twikberg@PerkinsCoie.com

                                          Counsel for Plaintiffs
                                          Carnegie Institution of Washington and M7D
                                          Corporation




148347065
